            Case 18-12012-LSS      Doc 222-1    Filed 10/23/18      Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF DELAWARE

                                               Chapter 11
In re
                                               Case Nos. 18-12012 (LSS), et seq.
OPEN ROAD FILMS, LLC, et al.,                  (Jointly Administered)
                    Debtors.                   Hearing Date: November 9, 2018, 10:00 A.M.
                                               Objections due by: November 2, 2018, 4:00 P.M.


                               NOTICE OF MOTION

TO:     All parties listed on the Certificate of Service.

       Redrover Co. Ltd. (“Movant”) has filed the attached Motion For Entry Of
An Order Compelling Assumption Or Rejection Of Executory Contracts, Adequate
Protection, And Related Relief (the “Motion”), which seeks the following relief:
Entry of an order directing that the Debtor’s executory contracts with Movant be
rejected automatically within 28 days after entry of the order, except to the
extension the Debtor files a motion to assume them and tenders the full cure
amount in cash, and related relief regarding rejection of subdistribution agreements,
adequate protection, modification of the existing order authorizing the Debtors’ use
of cash collateral, and relief from the automatic stay.

      A HEARING ON THE MOTION WILL BE HELD ON NOVEMBER
9, 2018 AT 10:00 A.M. PREVAILING EASTERN TIME.

      You are required to file a response to the Motion on or before November 2,
2018 at 4:00 p.m. Prevailing Eastern Time. At the same time, you must also serve
a copy of the response upon the following persons:

               Adam Hiller, Esquire
               Hiller Law, LLC
               1500 North French Street, 2nd Floor
               Wilmington, DE 19801
               ahiller@AdamHillerLaw.com
         Case 18-12012-LSS    Doc 222-1   Filed 10/23/18   Page 2 of 2



    IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE,
THE RELIEF REQUESTED IN THE MOTION MAY BE GRANTED BY THE
COURT WITHOUT FURTHER NOTICE OR HEARING.
Dated: October 23, 2018           Respectfully submitted,
       Wilmington, Delaware
                                  HILLER LAW, LLC


                                   /s/ Adam Hiller
                                  Adam Hiller (DE No. 4105)
                                  1500 North French Street, 2nd Floor
                                  Wilmington, Delaware 19801
                                  (302) 442-7677 telephone
                                  ahiller@AdamHillerLaw.com

                                  Attorney for Movant




                                    -2-
